FINAL OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 13 December 2021 in which claims 19 and 23 were amended, no claims were canceled, and new claims 24-25 were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous objections and rejections not reiterated below are withdrawn in view of the amendments.  

3.	Claims 19-25 are under prosecution.

Claim Interpretation
4.	As noted in the previous Office Action, the preambles of the claims each recite a “kit.”  The specification, however, does not define this term, and so it is being interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Downes et al (U.S. Patent Application Publication No. US 2011/0245852 A2, published 6 October 2011) and Makuuchi et al (U.S. Patent No. 5,977,203, issued 2 November 1999) as evidenced by Shirley et al (U.S. Patent No. 6,573,238 B2, issued 3 June 2003) and, as applied to claim 20, as evidenced by Cardenas-Valencia et al (U.S. Patent No 8,163,418 B1, issued 24 April 2012). 
	Regarding claim 19, Downes et al teach kits (Abstract), films consisting of PCL (paragraphs 0010-0012 and paragraph 0150), wherein the PCL is treated with NaOH of pH 8 or greater (i.e., 10N; paragraphs 0045-0046) followed by neutralizing (paragraph 0054).   Downes et al also teach the film solubilizes when exposed to a reagent for extraction of biological analytes; e.g., chloroform (paragraph 0037), which is a reagent for biologic analyte extraction, as evidenced by Shirley et al (column 14, lines 5-30).  Downes et al also teach packaging (paragraph 0109), and that the claimed PCL films have excellent mechanical properties and enhanced biocompatibility (paragraph 0011), and that the kits have the added advantage of allowing the user to select a film (i.e., scaffold) of any size (paragraph 0110).  Thus, Downes et al teach the known techniques discussed above.  
Downes et al do not explicitly teach the film is transparent.
However, Makuuchi et al teach transparent polycaprolactone (i.e., PCL; Title), including thickness of 0.1mm (Comparative Example 1).  Makuuchi et al also teach chloroform (Example 1), and that the film has the added advantage of having high degrees of heat resistance, is solely composed of PCL, and contains no impurities that compromise its safety and sanitary feature (column 4, lines 45-50).  Thus, Makuuchi et al teach the known techniques discussed above. 
With respect to identifying a trace sample’s donor, the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., identifying a trace sample’s donor) fail to define additional structural elements of the claimed kit.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  See MPEP § 2114.
	It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).The phrase “of identifying a trace sample’s donor” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
While neither Downes et al nor Makuuchi et al teach the claimed instructions, the courts have found that “[n]onfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious” (In re Ngai, 67 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product)).  Therefore, because the courts have stated that the inclusion of instructions with an old product is obvious, the instantly claimed instructions are obvious in view of the prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person having ordinary skill in that art to combined the kits of Downes et al with the teachings of Makuuchi et al to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make such a combination because the combination would have resulted films with excellent mechanical properties and enhanced biocompatibility and kits have the added advantage of allowing the user to select a film (i.e., scaffold) of any size as explicitly taught by Downes et al (paragraphs 0011 and 0110, respectively) and in having PCL having the added advantage of having high degrees of heat resistance, is solely composed of PCR, and contains no impurities that compromise its safety and sanitary feature as explicitly taught by Makuuchi et al (column 4, lines 45-50).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Makuuchi et al and Downes et al could have been combined predictable results because the known techniques of the cited references predictably result in kits having a useful form of PCL.
Regarding claim 20, the kit of claim 19 is discussed above.
As noted above, the courts have held that apparatus claims cover what a device is, not what a device does.  The courts have also held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.
Therefore, the various uses recited in the claims (e.g., using the film to collect DNA from latent fingerprints fail to define additional structural elements of the claimed kit.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
With respect to the extraction reagent being unaffected by visualization materials, phosphate buffered saline (paragraph 0211 of Downes et al) is inert towards dyes, as evidenced by Cardenas-Valencia et al (column 4, line 55-column 5, line 20), wherein dyes are visualization materials as described in paragraph 0089 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “biologic analyte extraction reagent” [that] is unaffected by fingerprint visualization materials” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 21, the kit of claim 19 is discussed above.  Downes et al tech each PCL film (i.e., scaffold) of a plurality of films (i.e., scaffolds) is in an individual sterilized package (paragraph 0110).

8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Downes et al (U.S. Patent Application Publication No. US 2011/0245852 A2, published 6 October 2011) and Makuuchi et al (U.S. Patent No. 5,977,203, issued 2 November 1999) as evidenced by Shirley et al (U.S. Patent No. 6,573,238 B2, issued 3 June 2003) as applied to claim 21 above, and further in view of Cady (U.S. Patent Application Publication No. US 2011/0184382 A1, published 28 July 2011).
	Regarding claim 22, the kit of claim 21 is discussed above in Section 7.
While Downes et al tech each PCL film (i.e., scaffold) of a plurality of films (i.e., scaffolds) is in an individual sterilized package (paragraph 0110), neither Downes et al nor Makuuchi et al teach each package is labeled.
However, Cady teaches kits comprising individually packaged sterilized articles and instructions, wherein each package is labeled and further includes a bar code, which has the added advantage of allowing use of the articles (i.e., devices) to be tracked (paragraph 0059).  Thus, Cady teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to modify the kit taught by Downes et al in view of Makuuchi et al with the teachings of Cady to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a kit having the added advantage of allowing use of each of the films (i.e., articles) to be tracked as explicitly taught by Cady (paragraph 0059).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Cady could have been applied to the kit of Downes et al in view of Makuuchi et al with predictable results because the known techniques of Cady predictably result in reliably packaged sterilized items.

9.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Downes et al (U.S. Patent Application Publication No. US 2011/0245852 A2, published 6 October 2011), Makuuchi et al (U.S. Patent No. 5,977,203, issued 2 November 1999), and Biser et al (U.S. Patent Application Publication No. US 2009/0287282 A1, published 19 November 2009) as evidenced by Shirley et al (U.S. Patent No. 6,573,238 B2, issued 3 June 2003).
Regarding claim 23, Downes et al teach kits (Abstract), films consisting of PCL (paragraphs 0010-0012 and paragraph 0150), wherein the PCL is treated with NaOH of pH 8 or greater (i.e., 10N; paragraphs 0045-0046) followed by neutralizing (paragraph 0054).   Downes et al teach panels of the film, in the form of rectangular sheets (e.g., paragraph 0024).  Thus, it would have been obvious to have panels (i.e., sheets) consisting of PCL in the kit.
In addition, the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the claimed “panels” are alternatively obvious variants of the films of Downes et al.  See MPEP 2144.04 [R-6] IV B.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Downes et al also teach the film solubilizes when exposed to a reagent for extraction of biological analytes; e.g., chloroform (paragraph 0037), which is a reagent for biologic analyte extraction, as evidenced by Shirley et al (column 14, lines 5-30).  Downes et al also teach the claimed PCL films have excellent mechanical properties and enhanced biocompatibility (paragraph 0011), and that the kits have the added advantage of allowing the user to select a film (i.e., scaffold) of any size (paragraph 0110).  Thus, Downes et al teach the known techniques discussed above.  
Downes et al do not explicitly teach the film is transparent.
However, Makuuchi et al teach transparent polycaprolactone (i.e., PCL; Title), including thickness of 0.1mm (Comparative Example 1).  Makuuchi et al also teach chloroform (Example 1), and that the film has the added advantage of having high degrees of heat resistance, is solely composed of PCL, and contains no impurities that compromise its safety and sanitary feature (column 4, lines 45-50).  Thus, Makuuchi et al teach the known techniques discussed above. 
Neither Downes et al nor Makuuchi et al specifically teach the claimed housing.
However, Biser et al teach kits having a housing having side walls coupled to a solid support, in the form of a rectangular box having a bottom, further comprising a lid and holding a plurality of panels (i.e., sheets), and which has the added advantage of protecting the sheets (paragraph 0127).  Thus, Biser et al teach the known techniques discussed above.	



It is reiterated the courts have held that while features of an apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., fingerprinting) fail to define additional structural elements of the claimed kit.  
	It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated The phrase “[a] fingerprinting kit” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
It would therefore have been obvious to a person having ordinary skill in that art to combined the teachings of Downes et al, Makuuchi et al, and Biser et al to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make such a combination because the combination would have resulted in:
A.	Films with excellent mechanical properties and enhanced biocompatibility and kits have the added advantage of allowing the user to select a film (i.e., scaffold) of any size as explicitly taught by Downes et al (paragraphs 0011 and 0110, respectively); 
B.	 The added advantage of having high degrees of heat resistance, is solely composed of PCL, and contains no impurities that compromise its safety and sanitary feature as explicitly taught by Makuuchi et al (column 4, lines 45-50); and
C.	The added advantage of allowing protection of the panels (i.e., sheets) as explicitly taught by Biser et al (paragraph 0127).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Makuuchi et al, Downes et al, and Biser et al could have been combined predictable results because the known techniques of the cited references predictably result in kits having a useful form of PCL.
Regarding claim 24, the kit of claim 23 is discussed above.	
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
10.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Downes et al (U.S. Patent Application Publication No. US 2011/0245852 A2, published 6 October 2011), Makuuchi et al (U.S. Patent No. 5,977,203, issued 2 November 1999), and Biser et al (U.S. Patent Application Publication No. US 2009/0287282 A1, published 19 November 2009) as evidenced as by Shirley et al (U.S. Patent No. 6,573,238 B2, issued 3 June 2003) as applied to clam 24 above, and further in view of Unger (U.S. Patent Application Publication No, US 2001/0018072 A1, published 30 August 2001).
	Regarding claim 25, the kit of claim 24 is discussed above in Section 9.
	Neither Downes et al, Makuuchi et al, nor Biser et al teach trehalose.
	However, Unger teaches stabilization of films (paragraph 0031) using trehalose, which has the added advantage of preventing fusion or agglutination (paragraph 0269).  Thus, Unger teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to modify the kit taught by Downes et al, Makuuchi et al, and Biser et al with the teachings of Unger to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a kit having the added advantage of using a stabilizing agent that prevents fusion or agglutination as explicitly taught by Unger (paragraph 0269).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Unger could have been applied to the kit of Downes et al, Biser et al, and Makuuchi et al with predictable results because the known techniques of Unger predictably result in reliably stabilized films.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,346,671 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim contain the same limitations, e.g., kits comprising the claimed films, extraction reagents, packaging, instructions, bar codes, housings, etc.  Any additional limitations of the ‘671 claims are encompassed by the open claim language “comprising” found in the instant claims.

13.	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,346,671 B2 as applied to claim 24 above, and further in view of Unger (U.S. Patent Application Publication No, US 2001/0018072 A1, published 30 August 2001) based on the citations and rationale provided above.

14.	Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,528,790 B2 in view of Downes et al (U.S. Patent Application Publication No. US 2011/0245852 A2, published 6 October 2011) and Makuuchi et al (U.S. Patent No. 5,977,203, issued 2 November 1999) and, as applied to claim 20, as evidenced by Cardenas-Valencia et al (U.S. Patent No 8,163,418 B1, issued 24 April 2012).
	Both sets of claims are drawn to the films of claim 1, as well as extraction reagents.  Any additional limitations of the ‘790 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘790 claims are not drawn to kits.
However, kits and the remaining limitations, as well as the reasons for combining, are taught by Downes et al and Makuuchi et al as described above.   

15.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,528,790 B2 in view of Downes et al (U.S. Patent Application Publication No. US 2011/0245852 A2, published 6 October 2011) and Makuuchi et al (U.S. Patent No. 5,977,203, issued 2 November 1999) as applied to claim 21 above, and further in view of Cady (U.S. Patent Application Publication No. US 2011/0184382 A1, published 28 July 2011) based on the citations and rationale discussed above.

16.	Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,528,790 B2 in view of Downes et al (U.S. Patent Application Publication No. US 2011/0245852 A2, published 6 October 2011), Makuuchi et al (U.S. Patent No. 5,977,203, issued 2 November 1999), and Biser et al (U.S. Patent Application Publication No. US 2009/0287282 A1, published 19 November 2009) based on the citations and rationale discussed above.




17.	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,528,790 B2 in view of Downes et al (U.S. Patent Application Publication No. US 2011/0245852 A2, published 6 October 2011), Makuuchi et al (U.S. Patent No. 5,977,203, issued 2 November 1999), and Biser et al (U.S. Patent Application Publication No. US 2009/0287282 A1, published 19 November 2009) as applied to claim 24 above, and further in view of Unger (U.S. Patent Application Publication No, US 2001/0018072 A1, published 30 August 2001) based on the citations and rationale provided above.

Response to Arguments
18.	Applicant's arguments filed 13 December 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 5-6 of the Remarks that the cited references to not each the claimed extraction reagent.
However, as noted in the rejections, Downes et al also teach the film solubilizes when exposed to a reagent for extraction of biological analytes; e.g., chloroform (paragraph 0037), which is a reagent for biologic analyte extraction, as evidenced by Shirley et al (column 14, lines 5-30).  Makuuchi et al also teach chloroform (Example 1).  Thus, it would have been obvious to include chloroform in the kit.
B.	Applicant’s remaining arguments either rely on rejections and/or objections withdrawn in view of the amendments or on alleged deficiencies which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Conclusion
19.	No claim is allowed.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
21.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634